 Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement (this “Agreement”) is made and entered into as of
August 27, 2010 (the “Effective Date”) by and among Kensington Leasing, Ltd., a
Nevada corporation (“Kensington”), and (the “Buyer,”), on the one hand, and
WealthMakers, Ltd., a Wyoming corporation (“Seller”), on the other, with
reference to the following facts:
 
A.           Seller’s business model is driven by trading, research and equity
investments and attracts users through its online research and news operations
developed by BUYINS.NET.   (the “Seller Business”).
 
B.           On the terms and subject to the conditions of this Agreement,
Seller desires to sell and the Buyer desire that Buyer purchase 100% of Seller’s
outstanding share capital.
 
C.           For purposes of this Agreement, capitalized terms used and not
otherwise expressly defined herein shall have the respective meanings specified
or referred to in Appendix I attached hereto.
 
NOW THEREFORE, with reference to the facts set forth in the Recitals and in
consideration of the mutual covenants, conditions, representations and
warranties hereinafter set forth, the parties agree as follows:
 
1.    Purchase and Sale of Acquired Assets
 
1.1   On the terms and subject to the conditions set forth in this Agreement,
Seller agrees to sell, convey, assign, transfer and deliver to Buyer, and Buyer
agrees to purchase from Seller, at the Closing Date, all of Seller’s right,
title and interest in and to all of its assets, free and clear of all
Encumbrances, including without limitation the following:
 
(a)   Any and all Contracts (the “Assumed Contracts”), other than the Contracts
listed as Retained Assets, including but not limited to those Contracts listed
on Schedule 1.1(a) of the Seller Disclosure Schedule;
 
(b)   Any and all Acquired Intellectual Property, including but not limited to
the Intellectual Property listed on Schedule 1.1(b) of the Seller Disclosure
Schedule;
 
(c)   All Accounts Receivable of Seller, including but not limited to those
listed in the Closing Asset Schedule;
 
(d)   The leasehold interests in real property, buildings and improvements
thereon, and easements, rights of way and other rights appurtenant thereto;
 
(e)   All Inventory and Inventories of work-in-progress, active job orders, and
other accessories thereto, of Seller including but not limited to the Inventory
identified on the Closing Asset Schedule;
 
(f)   Any and all furniture, fixtures, equipment, machinery, office and other
supplies, computer equipment, and other tangible personal property of Seller
(“Tangible Assets”);
 
(g)   The Seller’s current and prospective client list and client data;
 
(h)   All Software, including but not limited to the Software listed on Schedule
1.1(i) of the Seller Disclosure Schedule;
 

--------------------------------------------------------------------------------


 
(i)   All books and records used or held for use of the Seller Business or
otherwise relating to the Seller Business;
 
(j)   The name “WealthMakers” and all derivatives and derivations thereof used
by Seller;
 
(k)   All goodwill and going concern value of Seller;
 
(l)   All other assets owned by Seller, whether or not such assets are included
in the Seller Disclosure Schedule;
 
        (m)          The minute books, Charter Documents, stock transfer books
and records, and corporate seal of Seller; and
 
(n)   All bank accounts of Seller.
 
1.2   Effective on the Closing Date, Seller hereby constitutes and appoints
Buyer, its successors and assigns, the true and lawful attorney of Seller with
full power of substitution, in Seller’s name and stead, but on behalf and for
the benefit of Buyer, its successors and assigns: (i) to collect, demand and
receive any and all of the Acquired Assets transferred hereunder and to give
receipts and releases for and in respect of the same; (ii) to institute and
prosecute in Seller’s name, or otherwise, and at Buyer's costs and expense, for
the benefit of Buyer, any and all Proceedings; and (iii) to take any and all
other reasonable action designed to vest more fully in Buyer the Acquired Assets
in order to provide for Buyer the benefit, use, enjoyment and possession of the
Acquired Assets.  Seller acknowledges that the foregoing powers are coupled with
an interest and shall be irrevocable by it or upon its subsequent dissolution or
in any manner or for any reason.  Buyer shall be entitled to retain for its own
account any amounts collected pursuant to the foregoing powers, including any
amounts payable as interest with respect thereto.
 
1.3   After the Closing, Seller shall promptly transfer or deliver to Buyer or
its designee any cash or other property that Seller may receive in respect of
any deposit, prepaid expense, claim, Proceedings, Accounts Receivable, Contract,
sales order, or purchase order, of any character, or any other item constituting
a part of the Acquired Assets.  After the Closing Date, Seller shall permit
Buyer to endorse with the name of Seller for deposit in Buyer’s account any
checks or drafts received in payment thereof.  After the Closing Date, Seller
hereby agrees to cooperate with Buyer to notify any and all account debtors,
suppliers, distributors, or other Persons related to the Seller Business
regarding the transfer of the Seller Business to Buyer. If Seller is contacted
by any actual or potential customers of Buyer, Seller shall refer any and all
such customers to Buyer; provided, however, that neither Seller shall have any
liability to Buyer solely by reason of any reasonable delay in referring such
customer to Buyer.
 
1.4   If after the Closing Date, Seller or Buyer identifies any right, title or
interest in or to any asset that such Party believes should be an Acquired
Asset, such Party shall notify the other Parties hereto and the Parties shall
determine whether to include such asset as an Acquired Asset.  If such asset
would have been an Acquired Asset as of the date hereof or at the Closing Date,
Seller shall promptly transfer and assign such right, title and interest to
Buyer for no further consideration; provided, however, that Buyer shall retain
the right in its sole discretion to reject the transfer of any such asset, in
which case it shall be deemed a Retained Asset.  For the avoidance of doubt,
Buyer shall not be required to accept any additional asset and, if Buyer accepts
such asset, to assume the obligations associated with such asset other than
obligations arising after the Closing.
 
1.5   Buyer shall not assume, become responsible for, or incur, any Liability of
Seller of any nature whatsoever, whether arising before or after the Closing
Date, other than the following obligations of Seller (the “Assumed
Obligations”):
 
(a)   Any and all of Seller’s obligations arising after the Closing Date under
the Assumed Contracts; and
 
(b)   The Accounts Payable set forth on the Closing Asset Schedule.
 
- 2 -

--------------------------------------------------------------------------------


 
1.6   For avoidance of doubt, the Assumed Obligations shall not include, without
limitation, the following:
 
(a)  Any compensation or benefit expenses of Seller; and
 
(b)  Any Tax liability of Seller.
 
1.7   Seller shall be liable for the payment of any and all sales and use Taxes
arising out of the transfer of the Acquired Assets.
 
2.   Share Exchange/Purchase Price
 
2.1   As consideration for the sale, conveyance, assignment, transfer and
delivery of the Acquired Assets, the Buyer agree to the following exchange of
shares (the “Purchase Price”):
 
(a)   At Closing, Buyer shall issue to Seller (or Seller’s shareholders)
3,838,500 shares of Common Stock (the “Buyer Closing Shares”);
 
(b)   At Closing, Seller shall issue to Buyer all 15,354,000 shares of Common
Stock outstanding (the “Seller Closing Shares” or together with the “Buyer
Closing Shares”, the “Closing Shares”);
 
3.   Closing
 
3.1   The closing (the “Closing”) of the purchase and sale of the Acquired
Assets shall take place at 1005 S. Center Street, Redlands, CA 92373, or such
other place and on such date on or before September 30, 2010 as the parties may
agree upon in writing (such time of closing, the “Closing Date”).
 
3.2   All proceedings to be taken and all documents to be executed and delivered
by Seller in connection with the consummation of the transactions contemplated
hereby shall be reasonably satisfactory in form and substance to the Buyer and
their counsel.  All proceedings to be taken and all documents to be executed and
delivered by the Buyer in connection with the consummation of the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
Seller and its counsel.  All proceedings to be taken and all documents to be
executed and delivered by all Parties at the Closing shall be deemed to have
been taken, executed and delivered simultaneously, and no proceedings shall be
deemed to have been taken nor any documents executed or delivered until all have
been taken, executed and delivered.
 
4.   Representations and Warranties of Seller
 
Except as set forth in the Seller Disclosure Schedule, Seller hereby represent
and warrant to Buyer that:
 
4.1   Seller is a Corporation duly organized, validly existing and in good
standing under the laws of Wyoming.  Seller has the requisite power and
authority to own and operate its assets, properties, and business and to carry
on its business as now conducted.
 
4.2   Seller has the requisite power and authority to execute and deliver this
Agreement and any other agreements contemplated hereby to which it is a party
and to perform any obligations hereunder and thereunder.  This Agreement and any
other agreements contemplated hereby to which Seller is a party have been duly
executed and delivered by Seller and, assuming due execution and delivery hereof
and thereof by the Buyer, constitute the valid, binding and enforceable
obligations of Seller, enforceable against Seller in accordance with their
terms.
 
4.3   Seller is the sole and exclusive owner of, and has good and marketable
title to, all the Acquired Assets and the Acquired Assets are free and clear
from any Encumbrances.  Each tangible item of the Acquired Assets is in good
operating condition and repair, reasonable wear and tear excepted, usable in the
ordinary course of business, adequate for the uses to which it is being put, and
is not, in any material respect, in violation of any applicable Legal
Requirement.  Seller has not agreed to Transfer any of the Acquired Assets to
any other Person, other than the sale of inventory in the ordinary course of
business.  The Acquired Assets include all the operating assets, together with
the goodwill, associated with the Business of the Seller. The Seller Business is
the only business conducted by Seller.  Schedule 4.3 to the Seller Disclosure
Schedule sets forth a list of all of Seller’s Assets as of the Closing Date.
 
- 3 -

--------------------------------------------------------------------------------


 
4.4   All of the Equity Interests of Seller are owned by the Seller’s
Shareholders.
 
4.5   Neither the execution and delivery of this Agreement nor the performance
of Seller’s obligations contemplated hereby will (a) violate the Charter
Documents of Seller, (b) violate or conflict with any Order or applicable Legal
Requirement of any Governmental Body having jurisdiction over Seller or its
assets or properties, (c) result in the acceleration of obligations, breach or
termination of, or constitute a default under, any Contract to which Seller is
subject, or (d) result in the creation of any Encumbrance upon any of the
Acquired Assets.  Neither the execution and delivery of this Agreement nor the
consummation of any transaction contemplated hereby requires Seller to obtain
any Consent from any Governmental Body or under any Contract to which Seller is
subject.
 
4.6   Seller is, and after giving effect to the transactions contemplated
hereby, will be, solvent, and the value of its assets, at a fair valuation, is,
and after giving effect to the transactions contemplated hereby, will be,
greater than all of its debts.  Seller has not at any time (a) made a general
assignment for the benefit of creditors, (b) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by any creditor,
(c) suffered the appointment of a receiver to take possession of all or any
portion of its assets, (d) suffered the attachment or judicial seizure of all or
any portion of its assets, (e) admitted in writing its inability to pay its
debts as they come due or (f) made an offer of settlement, extension or
composition to its creditors generally.
 
4.7   Seller does not own or lease any real property.
 
4.8   None of the Seller’s Shareholders nor any of their Affiliates (a) has any
direct or indirect ownership interest in any supplier, customer, lessor,
sublessor, or other Person that does business with Seller or (b) has any direct
or indirect ownership interest in the Acquired Assets (other than solely by
reason of such Person’s ownership of Equity Interests of Seller) with the
exception of one of the Seller’s founders who is an officer of Buyins.net.
 
4.9   Seller is in material compliance with all applicable Legal
Requirements.  There is no Proceeding pending, or to the Knowledge of Seller
threatened, involving Seller or any of its assets or any of its directors,
officers, managers or employees in their capacities as such.
 
4.10   Seller has filed, or will file prior to Closing, all Tax Returns and all
required reports and estimates for all years and periods for which such Tax
Returns, reports and estimates were due, and all such Tax Returns, reports and
estimates were prepared in the manner required by applicable law.  Each such Tax
Return and/or report properly reflected, and did not understate, the income, the
taxable income, and the liability for Taxes and transfer Taxes of Seller in the
relevant taxation period covered by the Tax Return or report.  Seller has paid
in full all Taxes and transfer Taxes that are (or were) due and payable by
it.  Seller has not ever received written notice from any Governmental Body in a
jurisdiction where it does not currently file Tax Returns or reports to the
effect that it is or may be subject to taxation by that jurisdiction. Seller has
withheld amounts from its employees in compliance with the Tax withholding
provisions of applicable law.
 
4.11   The Seller Financial Statements are complete and correct, have been
prepared from the books and records of Seller in accordance with GAAP
consistently applied throughout the periods involved, except for changes
specified therein and except that unaudited financial statements are not
accompanied by notes.  The Seller Financial Statements present fairly the
financial condition, results of operations, changes in equity and changes in
cash flows of Seller as of the dates thereof and for the periods specified
therein. Except as set forth in the most recent balance sheet contained in the
Seller Financial Statements or trade payables incurred in the ordinary course of
business of Seller after such date, Seller has no Liabilities.
 
4.12   Since the date of the last audited Seller Financial Statements; Seller
has operated only in the ordinary course of business consistent with past
practices and Seller has not:
 
- 4 -

--------------------------------------------------------------------------------


 
(a)   Suffered any change in the condition (financial or otherwise), results of
operations, assets, liabilities or manner of conducting its business, other than
changes arising in the ordinary course of business, none of which individually
or in the aggregate has had a Material Adverse Effect;
 
(b)   Adopted, entered into or amended any Employee Benefit Plan, or increased
the compensation payable or to become payable to, or increased the contractual
term of employment of, any employee except, with respect to employees who are
not officers or directors, in the ordinary course of business;
 
(c)   Acquired, Transferred or granted any interest in any of its assets or
properties, whether tangible or intangible, except in the ordinary course of
business;
 
(d)   Permitted the imposition of any Encumbrance on any interest in any of its
assets or properties, whether tangible or intangible, except in the ordinary
course of business;
 
(e)   Suffered any material damage, destruction or casualty loss of any
inventory or tangible assets, whether or not covered by insurance;
 
(f)   Transferred or permitted the lapse of any material Intellectual Property
right or termination of any Contract related to any material Intellectual
Property right under which Seller (insofar as it is used solely by Seller) has
any right or license;
 
(g)   Incurred any Indebtedness;
 
(h)   Acquired or invested in any other companies or businesses, whether or not
such acquisitions/investments are in the ordinary course of business;
 
(i)   Declared, paid, or set aside for payment, any dividends or distributions;
 
(j)   Purchased, redeemed, issued, sold, Encumbered, granted or otherwise
acquired or disposed of any of its Equity Interests;
 
(k)   Made any capital expenditures, other than in the ordinary course of
business;
 
(l)   Entered into any Contract to lease or purchase real property; or
 
           (m)   Made material changes in (i) any of its business policies or
practices applicable to the Seller Business, including, without limitation,
those relating to advertising, marketing, purchasing, personnel, the collection
of Accounts Receivable or the payment of Accounts Payable, or (ii) the types or
nature of its services, other than changes that are related to the transactions
contemplated by this Agreement or that arise in the ordinary course of business;
 
(n)   Except reimbursement of expenses, made any payment or incurred any
obligation to any Affiliates of Seller in any capacity (including as an officer
and employee of Seller); or
 
(o)   Agreed or committed to do any of the foregoing.
 
4.13   Seller makes and keeps books, records and accounts that, in reasonable
detail, accurately and fairly reflect Seller’s transactions and dispositions of
assets.  The present system of internal accounting controls of Seller, which
will be transferred to the Buyer pending the Closing Date, reasonably assures
that transactions are recorded as necessary to (a) permit the preparation of
financial statements on a basis consistent with past practices, (b) fairly
present the financial condition and results of operations of Seller, and (c)
maintain accountability for assets. Seller has not used any improper accounting
practices to incorrectly reflect or not reflect any of its assets, liabilities,
revenues or expenses.
 
- 5 -

--------------------------------------------------------------------------------


 
4.14   Seller has no Accounts Receivable as of August 27, 2010.  The Accounts
Receivable of Seller are reflected properly on its books and records and are
valid receivables subject to no setoffs or counterclaims, and to the Knowledge
of Seller, all such receivables have been or will be collected in the ordinary
course of business at their recorded amounts.
 
4.15   Seller has no Accounts Payable as of August 27, 2010.  The Accounts
Payable of Seller are reflected properly on Seller’s books and records and are
valid trade payables incurred and payable in the ordinary course of business and
no Accounts Payable are past due, or will be past due as of the Closing Date.
 
4.16   Seller’s principal business is not the sale of inventory from stock, as
defined under the Bulk Sales Laws.
 
4.17   Schedule 4.17 to the Seller Disclosure Schedule sets forth a list of all
of Seller’s suppliers and customers during the period from January 1, 2009 to
the date of this Agreement. No supplier, customer or distributor within the past
twelve months has notified Seller of the termination of its business
relationship with Seller, and to the Knowledge of Seller, no such supplier,
customer or distributor has terminated or threatened to terminate its business
relationship with Seller.  Seller has not received any written or oral notice
that any supplier, customer or distributor of Seller intends to terminate its
business relationship with Seller prior to or after the Closing Date.  Seller is
not a party to, nor bound by, any Contract that restricts the conduct of its
business anywhere in the world or contains any unusual or burdensome provisions
that could reasonably be expected to have a Material Adverse Effect.
 
4.18   With respect to each Contract to which Seller is a party or is otherwise
subject, including but not limited to the Assumed Contracts:  (a) Seller has
delivered to Buyer a correct and complete copy of each such Contract, as amended
to date, and no other agreements exist that limit the rights set forth in such
Contracts; (b) Seller is not in default or breach of its obligations thereunder;
and (c) no claim of default or breach has been made against Seller thereunder,
and no event has occurred which, with the passage of time or the giving of
notice, will result in the occurrence of a default or breach by Seller.  To the
Knowledge of Seller, no other Person that is party to a Contract with Seller is
in breach or default and no event has occurred which with notice or lapse of
time would constitute a breach or default by such Person that is party to a
Contract with Seller, or permit termination, modification or acceleration under
such Contract.
 
4.19   All operations and activities of Seller with respect to the Acquired
Assets have been in all material respects in compliance with all Legal
Requirements and any and all Governmental Authorizations governing, or in any
way relating to, the generation, handling, manufacturing, treatment, storage,
use, transportation, spillage, leakage, dumping, discharge, emission, release or
disposal (whether accidental or intentional) of Hazardous Substances.  Seller
has not received any written notice of any Proceedings pending or threatened
against the Seller by any Governmental Body or any Person relating to Hazardous
Substances.
 
4.20   Schedule 1.1(b) sets forth a complete and accurate list of the Acquired
Intellectual Property, and whether Seller owns or licensees such Acquired
Intellectual Property (and if licensed, the name of the licensor and a
description of the license), and such list represents all of the Intellectual
Property of Seller.  Seller owns or possesses, or owns or possesses licenses or
other valid rights to use, all Acquired Intellectual Property and, to Seller's
knowledge, the conduct of the Seller Business as now being conducted and the use
of the Intellectual Property by Seller does not infringe or conflict with, nor
has it been alleged to infringe or conflict with, any patents, trademarks, trade
names or copyrights or other Intellectual Property rights of others.  There are
no pending re-examination, opposition, interference, cancellation or other
Proceedings with respect to any of the Acquired Intellectual Property, no Order
has been rendered by any court of law or authority, and no Proceeding or pending
litigation in a court of law exists to which Seller is a party, which would
prevent Seller or the Buyer from using or enjoying any of the Acquired
Intellectual Property.
 
4.21   Seller currently does not have any paid employees or officers.  Seller
has not entered into any written employment, consulting or severance agreement
with any of its directors, officers, or employees or any agreement prohibiting
or restricting the termination of his or her employment.  Seller is not subject
to any Employee Benefit Plan.  No current officer or employee of Seller will be
entitled to any severance payments upon his or her termination of employment,
and no former officer or employee of Seller currently is receiving such
severance payments; and no director, officer, or employee of Seller is entitled
to receive a bonus or other compensation payment based upon the completion of
the transactions contemplated by this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
4.22   No Person has acted as a finder, broker, or other intermediary on behalf
of Seller  in connection with this Agreement or the transactions contemplated
hereby, and no Person is entitled to any broker’s or finder’s fee or similar fee
with respect to this Agreement or such transactions as a result of actions taken
by Seller.
 
4.23   No representation or warranty of Seller contained in this Agreement or in
any schedule, exhibit, agreement, or document delivered pursuant to this
Agreement contains, or will contain, any untrue statement of a material fact or
omits, or will omit, to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.
 
5.   Securities Representations
 
5.1   Seller represents and warrants to Buyer that:
 
(a)   Seller will acquire the Shares for Seller’s own account for investment and
not with a view to, or for resale in connection with, a distribution of the
Shares within the meaning of the Securities Act.  In that regard, Seller
understands that (i) the Shares have not been registered under the Securities
Act or under any state securities laws and are therefore “restricted
securities”; and (ii) the Shares may not be Transferred unless they are
registered under the Securities Act or an exemption from such registration is
available.
 
(b)   Seller understands that an investment in the Shares involves risk.
 
(c)   Seller has such knowledge and experience in financial and business matters
that Seller is capable of evaluating the merits and risks of an investment in
the Shares and in protecting Seller’s own interests in connection with this
transaction; and Seller has had the opportunity to investigate the business and
affairs of the Buyer and to ask questions of the Buyer’ officers, either
directly or through Seller’s authorized representatives; and
 
(d)   Seller is an “accredited investor” as defined in Regulation D under the
Securities Act.
 
5.2   The Buyer represents and warrants to Seller, in connection with its
receipt of any Shares as a distribution from Seller, that:
 
(a)   The Buyer will acquire the Shares for such Buyer’s own account for
investment and not with a view to, or for resale in connection with, a
distribution of the Shares within the meaning of the Securities Act.  In that
regard, such Buyer understands that (i) the Shares have not been registered
under the Securities Act or under any state securities laws and are therefore
“restricted securities”; and (ii) the Shares may not be Transferred unless they
are registered under the Securities Act or an exemption from such registration
is available;
 
(b)   Such Buyer understands that an investment in the Shares involves risk;
 
(c)   Such Buyer has such knowledge and experience in financial and business
matters that the Buyer is capable of evaluating the merits and risks of an
investment in the Shares and in protecting such Buyer’s own interests in
connection with this transaction; and such Buyer’s has had the opportunity to
investigate the business and affairs of the Buyer and to ask questions of the
Buyer’ officers, either directly or through Seller’s authorized representatives;
and
 
(d)   Such Buyer is an “accredited investor” as defined in Regulation D under
the Securities Act.
 
 
- 7 -

--------------------------------------------------------------------------------


 
5.3   Seller and Buyer understand and agree that each certificate evidencing the
Shares will bear the following or a similar legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE ‘ACT’) AND MAY NOT BE SOLD, PLEDGED OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.”
        
            Seller agrees that Buyer may place stop orders on each certificate
evidencing any of the Shares with its transfer agent, if any, to the same effect
as the legend set forth in this Section 5.3.
 
5.4   The Buyer agrees that Seller's distribution of any of the Closing Shares
to any Seller’s Shareholder does not constitute a violation of any of Seller's
representations and warranties.
 
6.   Representations and Warranties of Buyer
 
The Buyer hereby represents and warrants to Seller:
 
6.1   Buyer is a corporation duly organized and validly existing and in good
standing under the laws of the State of Nevada.  Buyer has the requisite power
and authority to own and operate its assets, properties and business and to
carry on its obligations hereunder.
 
6.2   Buyer has the requisite power and authority to execute and deliver this
Agreement and any other agreements contemplated hereby to which it is a party
and to perform any obligations hereunder and thereunder.  This Agreement and any
other agreements contemplated hereby to which it is a party have been duly
executed and delivered by Buyer and, assuming due execution and delivery hereof
and thereof by Seller, as the case may be, constitute the valid, binding and
enforceable obligations of Buyer, enforceable against Buyer in accordance with
their terms.
 
6.3   Neither the execution and delivery of this Agreement nor the performance
of the obligations of either Buyer contemplated hereby will (a) violate the
Charter Documents of either Buyer, (b) violate or conflict with any Order or
applicable Legal Requirement of any Governmental Body having jurisdiction over
either Buyer or their assets or properties, or (c) result in the acceleration of
obligations, breach or termination of, or constitute a default under, any
Contract to which Buyer is subject.  Neither the execution and delivery of this
Agreement nor the consummation of any transaction contemplated hereby requires
Buyer to obtain any Consent from any Governmental Body or under any Contract to
which either Buyer is subject.
 
6.4   The authorized capital stock of Buyer consists of 100,000,000 shares of
Common Stock, of which 7,888,000 shares (the “Kensington Shares”) are issued and
outstanding as of the Effective Date.  All of the Kensington Shares have been
validly issued and are fully paid and non-assessable, and were issued in
compliance with all applicable federal and state securities laws.  Buyer has no
outstanding Stock Equivalents other than an option to purchase 24,000,000 shares
of Common Stock.  Buyer is not a party to any Contract requiring it to purchase,
redeem or otherwise acquire, any Kensington Shares or any shares of the capital
stock of Buyer.
 
6.5   Buyer has made all filings with the SEC required to be filed by it under
the Exchange Act since January 1, 2009.  Buyer’s Annual Report on Form 10-K for
the year ended December 31, 2009 (the “2009 Form 10-K”), and each filing by
Buyer with the SEC after the filing of the 2009 Form 10-K: (a) did not contain
any untrue statement of a material fact and did not omit any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (b) complied in all material respects
with the applicable requirements of the Exchange Act and the applicable rules
and regulations thereunder.  The financial statements of Buyer included in the
2009 Form 10-K were prepared in accordance with GAAP (except, with respect to
any unaudited financial statements, as permitted by applicable SEC rules or
requirements) applied on a consistent basis (except as may be indicated therein
or in the notes thereto) and fairly present in all material respects the
financial position of Buyer as of the dates thereof and the results of
operations of Buyer for the periods then ended (subject, in the case of any
unaudited interim financial statements, to normal year-end adjustments).
 
- 8 -

--------------------------------------------------------------------------------


 
6.6   No representation or warranty of Buyer contained in this Agreement or in
any schedule, exhibit, agreement, or document delivered pursuant to this
Agreement contains, or will contain, any untrue statement of a material fact or
omits, or will omit, to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.
 
6.7   The Charter Documents of Buyer are those included as Exhibits 99.2 and
99.2A to the Form 10 filed by Buyer with the SEC on January 15, 2009, and such
Charter Documents as amended remain in full force and effect.
 
7.   Covenants
 
7.1   From the date hereof until the Closing, each Party to this Agreement
agrees to provide reasonable cooperation to the other Party in the performance
of all obligations under this Agreement.  Each Party shall use its reasonable
efforts to satisfy or cause to be satisfied, at or prior to the Closing, the
conditions to the other Party’s Closing obligations under this Agreement.
 
7.2   From the date hereof until the Closing, Seller shall, permit
representatives of Buyer to have full access to all premises, properties, books
and records, Contracts, tax records, and documents of or pertaining to Seller or
relating to the Acquired Assets.  Subject to the provisions of Section 11
hereof, all information provided to any of the Buyer and all information to
which either of the Buyer shall have access under this Section shall be
considered the Confidential Information of Seller.
 
7.3   From the date hereof until the Closing, Seller shall, permit the Auditors
to have full access to all premises, properties, books and records, contracts,
tax records, and documents of or pertaining to Seller or relating to the
Acquired Assets.  Seller shall cooperate with the Auditors in the conduct of the
Audit and take such actions as the Auditors may reasonably request.  Subject to
the provisions of Section 11 hereof, (a) all information provided to the
Auditors and all information to which the Auditors shall have access under this
Section shall be considered the Confidential Information of Seller and (b) the
Buyer shall cause the Auditors to comply with the provisions of Section 11
hereof.  All costs and expenses of the Audit shall be paid by Buyer.
 
7.4   Seller shall comply timely with each and every covenant, obligation and
agreement under this Agreement.
 
7.5   From the date hereof until the Closing, unless Buyer shall otherwise
consent in writing, and except as otherwise contemplated by this Agreement,
Seller shall not take any action that would require Seller to schedule an
exception to its representations or warranties under Section 4 of this
Agreement.
 
7.6   From the date hereof until the Closing, Seller shall disclose to Buyer as
soon as practicable any change in circumstances of Seller or event prior to the
Closing Date that may affect the truthfulness, accuracy and completeness of the
representations and warranties made by Seller in Section 4 of this Agreement.
 
7.7   Buyer may, but shall not be required, to, offer employment to any
employees of Seller.  Any employees of Seller who accept such employment will be
employed in accordance with the standard employee policies and practices of
Buyer, but nothing contained in this Section 7.7 shall be deemed to create an
employment contract between Buyer and any such personnel.  Notwithstanding
anything to the contrary contained in this Agreement, unless otherwise provided
in a separate agreement between Buyer and such employee, all such employees
shall be employees at will and nothing expressed or implied in this Agreement
will obligate Buyer to provide continued employment to any such employee for any
specific period of time following the Closing Date.
 
7.8   From the date hereof until the Closing, Seller will not, without the prior
written consent of Buyer, directly or indirectly: (a) issue any Equity
Interests, sell all or any material portion of its assets, or merge or
consolidate with any Person, (each of such actions being an “Acquisition
Proposal”); (b) solicit offers for, offer up or seek any Acquisition Proposal;
(c) initiate, encourage or provide any documents or information to any third
party in connection with, or negotiate with any Person regarding any inquiries,
proposals or offers relating to any Acquisition Proposal; or (d) enter into any
agreement or discussions with any Person (other than Buyer) with respect to any
Acquisition Proposal.  Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in this Section 7.8 by any Affiliate,
agent or representative of Seller shall be a breach of Section 7.8 by the
applicable Party.  Upon execution of this Agreement, Seller shall, and shall
cause their respective Affiliates, agents and representatives to, cease
immediately and cause to be terminated any and all existing discussions or
negotiations with any Persons conducted heretofore with respect to an
Acquisition Proposal and promptly request that all Confidential Information with
respect thereto furnished on behalf of Seller be returned.
 
- 9 -

--------------------------------------------------------------------------------


 
7.9   Seller shall cooperate with Buyer in the preparation of any and all
reports that Buyer is required to file with the SEC, including any current
reports on Form 8-K required to be filed regarding the execution of this
Agreement or the Closing, and take such actions as Buyer may reasonably request
in connection therewith.  Buyer hereby covenants that it shall diligently work
to complete the preparation of any and all reports required to be filed with the
SEC by Buyer as promptly as practicable.
 
8.   Conditions Precedent to the Obligations of Buyer
 
The obligation of Buyer to purchase the Acquired Assets at the Closing Date are,
at its option, subject to fulfillment or waiver by Buyer of each of the
following conditions:
 
8.1   Each representation and warranty of Seller contained in this Agreement
(including any exhibit, schedule or other agreement or document delivered
pursuant hereto) shall be true and correct in all material respects (except to
the extent such representations and warranties are qualified by materiality,
Material Adverse Effect or similar phrases, in which case such representations
and warranties shall be true and complete in all respects) on and as of the
Closing Date and Seller shall have performed or complied in all material
respects with all agreements required by this Agreement to be performed or
complied with by Seller prior to or at the Closing.
 
8.2   Since the date of this Agreement, there shall have been no material
adverse changes in Seller’s assets (including, but not limited to, the Acquired
Assets) or in the financial condition, operations, or prospects of Seller.
 
8.3   All Consents or amendments listed in Schedule 8.3 to the Seller Disclosure
Schedule have been filed, made or obtained and all waiting periods specified by
law with respect thereto shall have expired or been terminated.
 
8.4   The Buyer shall have conducted, at its expense, a due diligence
examination of the Acquired Assets and, in its sole discretion, shall be
satisfied with the results of its review.
 
8.5   Auditor, at Buyer’s expense, shall have completed the Audit to the
satisfaction of Buyer in its sole discretion, and issued its opinion without
qualification, and such Audit shall indicate that Seller is solvent and that the
financial statements of Seller, as audited, shall be in all material respects
consistent with the Seller Financial Statements.
 
8.6   Buyer shall have prepared for filing, to its reasonable satisfaction, a
current report on Form 8-K to announce the Closing, and shall have verified to
its reasonable satisfaction, the information about Seller contained in such
current report on Form 8-K.
 
8.7   No Proceeding shall be pending or threatened before any court or
Governmental Body that presents a substantial risk of the restraint or
rescission of the transactions contemplated by this Agreement or that imposes a
substantial risk to Buyer’s ability to obtain title to and possession of the
Acquired Assets on the terms and conditions contemplated by this Agreement.
 
8.8   All actions required to be taken by Seller to authorize the execution,
delivery and performance of this Agreement, shall have been duly and validly
taken.
 
8.9   At Closing, all the Acquired Assets shall have been transferred and
delivered to Buyer.
 
- 10 -

--------------------------------------------------------------------------------


 
8.10   The following, in form and substance reasonably acceptable to the Buyer,
shall have been delivered to Buyer at or before Closing:
 
(a)   A bill of sale, assignment and assumption agreement, executed by Seller,
and all the Acquired Assets shall have been transferred and delivered to Buyer;
 
(b)   A certificate from Seller certifying the conditions described in Sections
8.1, 8.2 and 8.3  above have been satisfied;
 
(c)   A certificate executed by an officer of Seller including a complete and
accurate list of all Accounts Receivable, Accounts Payable and Inventory as of
the Closing Date, and setting forth the aging of such Accounts Receivable and
Accounts Payable (the “Closing Assets Schedule”);
 
(d)   A copy of the most recent bank statement for each of Seller’s Bank
Accounts, and a list of all deposits to and withdrawals from each such Bank
Account from the date of the most recent bank statement up to and including the
Closing Date;
 
(e)   At the Closing, Buyer shall have instructed its Transfer Agent to deliver
to Seller a certificate in the name of Seller representing the Closing Shares.
 
(f)   Such other documents as Buyer may reasonably request.
 
9.   Conditions Precedent to the Obligations of Seller
 
The obligation of Seller to sell the Acquired Assets at the Closing Date are, at
its option, subject to fulfillment or waiver by Seller of each of the following
conditions:
 
9.1   All representations and warranties of the Buyer made in this Agreement
shall be true and correct on and as of the Closing Date with the same force and
effect as if made on and as of that date, and the Buyer shall have performed or
complied in all material respects (except to the extent such representations and
warranties are qualified by materiality, Material Adverse Effect or similar
phrases, in which case such representations and warranties shall be true and
complete in all respects) with all agreements required by this Agreement to be
performed or complied with by Buyer prior to or at the Closing.
 
9.2   At the Closing, Buyer shall have instructed its Transfer Agent to deliver
to Seller a certificate in the name of Seller representing the Closing Shares.
 
10.   Further Assurance
 
Following the Closing, Seller agrees to take such actions and execute,
acknowledge and deliver to Buyer such further instruments of assignment,
conveyance and transfer and take any other action as Buyer may reasonably
request in order to more effectively convey, sell, transfer and assign to Buyer
its right, title and interest in and to any of the Acquired Assets, to confirm
the title of Buyer thereto, and to assist Buyer in exercising rights with
respect to the Acquired Assets.
 
11.   Confidentiality
 
11.1   From the date hereof until the Closing, no Party to this Agreement shall
use or disclose to any Person, directly or indirectly, any Confidential
Information of any other Party to this Agreement; provided, however that the
foregoing restriction shall not apply to the extent that: (a) such use or
disclosure is required by an Order of a court of competent jurisdiction
(provided that the Party who has received the Confidential Information (the
“Receiving Party”) must promptly give the Party who disclosed the Confidential
Information (the “Disclosing Party”) written notice of such Order), (b) such use
or disclosure is authorized in writing by the Disclosing Party, (c) on or before
the time of the alleged breach, the Confidential Information has been received
by the Receiving Party from a third party without breach of a nondisclosure
obligation of the third party, (d) on or before the time of the alleged breach,
the Confidential Information has been disclosed to the public by the Disclosing
Party or has otherwise become generally available to the public other than
through a disclosure by a Receiving Party or by a Person acting in concert with
such Person, or (e) such Confidential Information is required to be disclosed in
any reports that Buyer is required to file with the SEC, including any current
reports on Form 8-K required to be filed regarding the execution of this
Agreement or the Closing.  Notwithstanding the foregoing, each Party may make
Confidential Information available to their respective counsel, accountants and
financial advisors; provided that the Receiving Party shall be liable for any
unauthorized disclosure by such Persons.  With respect to Confidential
Information of Seller that is related to the Acquired Assets, following the
Closing such Confidential Information shall be deemed the Confidential
Information of Buyer, with the effect that the Buyer shall not be bound by any
obligations under this Section 11 with respect to such Confidential Information,
but the Seller and the Equity Parties shall be bound as required by Section
11.2.
 
- 11 -

--------------------------------------------------------------------------------


 
11.2   Seller shall at any time after the Closing use or disclose to any Person,
directly or indirectly, any Confidential Information of the Buyer; provided,
however that the foregoing restriction shall not apply to the extent that: (a)
such use or disclosure is necessary to the performance of services for Buyer
during the period that he or it is so employed, (b) such use or disclosure is
required by an Order of a court of competent jurisdiction (provided that Seller
must promptly give the Buyer written notice of such Order), (c) such use or
disclosure is authorized in writing by the Chief Executive Officer of Buyer, (d)
on or before the time of the alleged breach, the Confidential Information has
been received by Seller from a third party without breach of a nondisclosure
obligation of the third party, or (e) on or before the time of the alleged
breach, the Confidential Information has been disclosed to the public by Buyer
or has otherwise become generally available to the public other than through a
disclosure by Seller or by a Person acting in concert with such Person.
 
11.3   Each Party acknowledges that, in the event of any breach of the
provisions of this Section 11, the Disclosing Party whose Confidential
Information has been disclosed (the “Injured Party”) by the Receiving Party
might not be fully or adequately compensated by recovery of damages
alone.  Accordingly, each Party agrees that, in addition to any other relief to
which the Injured Party may become entitled, the Injured Party will be entitled
to temporary and permanent injunctive and other equitable relief, and that
evidence of any breach of this Agreement will constitute, for the purposes of
all judicial determinations of the issues of injunctive relief, conclusive proof
of all elements necessary to entitle Injured Party to temporary and permanent
injunctive relief against the party in breach.
 
12.   Survival of Representations and Warranties
 
12.1   All representations and warranties made by each of the Parties hereto
shall survive the Closing for a period of 24 months after the Closing Date,
except that:
 
(a)   Representations and warranties that are made fraudulently (as defined
under common law) or in Sections 4.1 (Conduct of Business), 4.2 (Seller
Authorization), 4.3 (Ownership), and 4.4 (Capitalization), Section 5 (Securities
Representations) and Section 6.2 (Buyer Authorization) shall survive forever;
and
 
(b)   Representations and warranties that are contained in the following
sections of this Agreement shall survive for the applicable statute of
limitations: 4.9 (Compliance), 4.10 (Taxes), 4.19 (Hazardous Substances), and
4.21 (Employment).
 
12.2   A claim with respect to a breach of a representation or a warranty shall
not be foreclosed if the maker of such claim shall have made such claim in
writing to the other Party prior to the expiration of the survival period
described above.
 
13.   Indemnification
 
13.1   Seller agrees to indemnify, defend and hold harmless the Buyer and their
respective directors, officers, employees, shareholders and Affiliates of Buyer,
acting in their capacities as such (collectively, the “Seller Indemnified
Parties”), against any and all claims, demands, losses, costs, expenses,
obligations, liabilities and damages, including interest, penalties, and
reasonable attorneys’ fees (“Damages”), incurred by the Seller Indemnified
Parties arising, resulting from, or relating to:
 
- 12 -

--------------------------------------------------------------------------------


 
(a)   all claims, Indebtedness, Taxes, obligations, commitments and Liabilities
of Seller arising before or after the Closing, including without limitation all
Proceedings to which Seller is a party as of the Closing, other than the Assumed
Obligations;
 
(b)   all claims, obligations and Liabilities arising after the Closing Date
resulting from the breach by a current or former employee, consultant or
Affiliate of Seller of any confidentiality, non-disclosure, non-circumvention or
similar obligations arising out of any Assumed Contracts;
 
(c)   any breach of the representations or warranties made by Seller under this
Agreement or any certificate, instrument or writing delivered in connection
therewith;
 
(d)   any default by Seller in the performance of any of its, his or their
respective obligations under this Agreement;
 
(e)   any attempt (whether or not successful) by any Person to cause or require
a Seller Indemnified Party to pay or discharge any claim, Indebtedness, Tax,
obligation, commitment or Liability of Seller, to the extent not included in the
Assumed Obligations; or
 
(f)   any claim, dispute, Proceeding, compromise, settlement, assessment or
judgment arising out of any of the matters indemnified against in this Section
13.1.  If, by reason of the claim of any third party relating to any of the
matters subject to indemnification under this Section 13.1, an Encumbrance,
attachment, garnishment or execution is placed upon any of the property or
assets of any Seller Indemnified Party, the Seller shall also, promptly upon
demand, furnish an indemnity bond satisfactory to the Buyer Indemnified Party to
obtain the prompt release of such Encumbrance, attachment, garnishment or
execution.
 
13.2   Buyer agrees to indemnify, defend and hold harmless the Seller and each
of their respective directors, officers, managers, employees, and Affiliates,
acting in their capacities as such (collectively, the “Buyer Indemnified
Parties”), against any and all Damages, incurred by any of the Buyer Indemnified
Parties arising, resulting from, or relating to:
 
(a)   all claims, Indebtedness, Taxes, obligations, commitments and Liabilities
of Buyer arising before or after the Closing unless and to the extent such
claim, Indebtedness, Tax, obligation, commitment or Liability results from or
arises in connection with the breach of any of the representations, warranties,
covenants or agreements made by Seller under this Agreement or any schedule or
exhibit thereto or any certificate or instrument delivered in connection
therewith;
 
(b)   the Assumed Obligations;
 
(c)   any breach of the representations or warranties made by the Buyer under
this Agreement or any certificate, instrument or writing delivered in connection
therewith;
 
(d)   any default by any of the Buyer in the performance of any of their
obligations under this Agreement;
 
(e)   any attempt (whether or not successful) by any Person to cause or require
any of the Buyer Indemnified Parties to pay or discharge any claim,
Indebtedness, Tax, obligation, commitment or Liability of Buyer; or
 
(f)   any claim, dispute, Proceeding, compromise, settlement, assessment or
judgment arising out of any of the matters indemnified against in this Section
13.2.  If, by reason of the claim of any third party relating to any of the
matters subject to indemnification under this Section 13.2, an Encumbrance,
attachment, garnishment or execution is placed upon any of the property or
assets of any Buyer Indemnified Party, the Buyer shall also, promptly upon
demand, furnish an indemnity bond satisfactory to the Buyer Indemnified Party to
obtain the prompt release of such Encumbrance, attachment, garnishment or
execution.
 
- 13 -

--------------------------------------------------------------------------------


 
13.3   Seller shall indemnify, hold harmless and agree to defend (with counsel
reasonably acceptable to Buyer) the Buyer against any Damages arising by reason
of noncompliance with the California Bulk Sales Law (i.e., Division 6 of the
California Commercial Code) (“Bulk Sales Laws”), to the extent such Bulk Sales
Laws apply to the transactions contemplated by this Agreement.
 
13.4   No claims shall be made by a Seller Indemnified Party for indemnification
from Seller pursuant to Section 13.1(c), or by a Buyer Indemnified Party for
indemnification from Buyer pursuant to Section 13.2(c), unless and until the
aggregate amount of Damages incurred by all such Seller Indemnified Parties or
Buyer Indemnified Parties, with respect to claims under those Sections in the
aggregate exceeds $50,000, in which event Seller or the Buyer, as applicable,
shall become liable for all such Damages.  The maximum aggregate indemnification
obligation of Seller pursuant to Section 13.1(c), which maximum amount shall be
the obligation of Seller, shall not exceed the sum of the amount of the the Fair
Market Value of the Closing Shares.  These limitations shall not apply to a
claim that is made based upon alleged fraud.  The Parties shall be entitled as a
result of misrepresentation, breach or default under this Agreement, to pursue
any and all non-monetary relief to which any of them may otherwise be entitled
at law, in equity or otherwise.
 
13.5   No claims shall be made by a Seller Indemnified Party for indemnification
from Seller pursuant to Section 13.1(c), or by a Buyer Indemnified Party for
indemnification from Buyer pursuant to Section 13.2(c), after the survival
period for such representation and warranty under Section 12 of this Agreement.
 
13.6   If a claim for Damages (a “Claim”) is to be made by a party entitled to
indemnification hereunder (an “Indemnified Party”) against the indemnifying
party (the “Indemnifying Party”), the Indemnified Party shall give written
notice (a “Claim Notice”) to the Indemnifying Party, which notice shall specify
whether the Claim arises as a result of a claim by a Person that is not a Party
to this Agreement against the Indemnified Party (a “Third-Party Claim”) or
whether the Claim does not so arise (a “Direct Claim”), and shall also specify
(to the extent that the information is available) the factual basis for the
Claim and the amount of the Damages, if known.
 
13.7   If a Claim is a Third-Party Claim under this Section 13, then the
Indemnified Party shall notify the Indemnifying Party thereof promptly;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
liability or obligation unless (and only to the extent) that the Indemnifying
Party thereby is damaged.  With respect to a Third-Party Claim:
 
(a)   If after receipt of the Claim Notice the Indemnifying Party acknowledges
in writing to the Indemnified Party that the Indemnifying Party shall be
obligated under the terms of its indemnity hereunder in connection with such
Third-Party Claim, the Indemnifying Party shall be entitled, if it so elects at
its own cost, risk and expense, and subject to the rights of an insurer or other
Person having liability therefor, (i) to take control of the defense and
investigation of such Claim; (ii) to employ and engage attorneys of its own
choice, but, in any event, reasonably acceptable to the Indemnified Party, to
handle and defend the same unless the named parties to such Claim (including,
without limitation, any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and the Indemnified Party has been advised in writing
by counsel that there may be one or more legal defenses available to such
Indemnified Party that are different from or additional to those available to
the Indemnifying Party, in which event the Indemnified Party shall be entitled,
at the Indemnifying Party’s cost, risk and expense, to one firm of separate
counsel of its own choosing; and (iii) to compromise or settle such action,
which compromise or settlement shall be made only with the written consent of
the Indemnified Party, such consent not to be unreasonably withheld or delayed,
and provided that such compromise or settlement requires no payment obligation
by the Indemnified Party (unless the Indemnifying Party concurrently pays to the
Indemnified Party the full amount of such payment obligation).
 
- 14 -

--------------------------------------------------------------------------------


 
(b)   The Indemnified Party may, in its sole discretion and at its sole cost,
employ counsel to represent it (in addition to counsel employed by the
Indemnifying Party, at its own expense) in any such matter, and in such event
counsel selected by the Indemnifying Party shall be required to cooperate with
such counsel of the Indemnified Party in such defense, compromise or settlement
for the purpose of informing and sharing information with such Indemnified
Party.  In any such Third-Party Claim, the Indemnified Party will, at its own
expense, make available to the Indemnifying Party those employees of the
Indemnified Party or its Affiliates whose assistance, testimony or presence is
necessary to assist the Indemnifying Party in evaluating and in defending any
such Proceeding; provided, however, that any such access shall be conducted in
such a manner as not to interfere with the operations of the businesses of the
Indemnified Party and its Affiliates.
 
(c)   If the Indemnifying Party fails to assume the defense of such Claim within
15 calendar days after receipt of the Claim Notice, the Indemnified Party
against which such Claim has been asserted will (upon delivering notice to such
effect to the Indemnifying Party) have the right to undertake, at the
Indemnifying Party’s cost and expense, the defense, compromise or settlement of
such Claim on behalf of and for the account and risk of the Indemnifying
Party.  If the Indemnified Party assumes the defense of the Claim, the
Indemnified Party will keep the Indemnifying Party reasonably informed of the
progress of any such defense, compromise or settlement.  The Indemnifying Party
shall be liable for any settlement of any action effected pursuant to and in
accordance with this Section 13.7 and for any final judgment (subject to any
right of appeal) and the Indemnifying Party agrees to indemnify and hold
harmless the Indemnified Party from and against any Damages by reason of such
settlement or judgment.
 
14.   Termination of Agreement
 
14.1   This Agreement may be terminated prior to the Closing as provided below:
 
(a)   Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing Date;
 
(b)   Subject to Section 14.2, Buyer may terminate this Agreement by giving
written notice to Seller at any time prior to the Closing Date in the event
Seller is in breach, and Seller may terminate this Agreement by giving written
notice to Buyer at any time prior to the Closing Date in the event the Buyer is
in breach, of any material representation, warranty, or covenant contained in
this Agreement; provided, however, that the Party in breach shall have 10
calendar days from the date of such written notice to cure such breach; or
 
(c)   Buyer or Seller may terminate this Agreement by giving written notice to
the other Party at any time prior to the Closing Date if the Closing shall not
have occurred on or before September 30, 2010, by reason of the failure of any
condition precedent under Section 8 or 9 above, as applicable (unless the
failure results primarily from the terminating Party itself breaching any
representation, warranty, or covenant contained in this Agreement).
 
14.2   In the event of a termination of this Agreement pursuant to Section 14.1
above, all obligations of the Parties hereunder shall terminate without
liability of any Party to any other Party, except that in the event of a
termination under Section 14.1(b) above, the Party in breach shall pay all costs
and charges incurred by the non-breaching Party in pursuit of the consummation
of the transactions contemplated by this Agreement; provided, however, that the
aggregate amount for which any Party may be liable under this Section shall not
exceed One Hundred Thousand Dollars ($100,000).  Notwithstanding the termination
of this Agreement pursuant to the preceding sentence, the obligations of the
Parties described in Sections 11 and 13 of this Agreement shall survive.
 
15.   General Provision
 
15.1   Construction.  This Agreement has been made and entered into in the State
of California and shall be construed in accordance with the laws of the State of
California without giving effect to the principles of conflicts of law
thereof.  Unless otherwise prohibited by law, this Agreement shall be enforced
or otherwise adjudicated only in the Superior Court, County of San Bernardino,
State of California.  Each Party consents to the continuing personal
jurisdiction of said court for the purposes of any such adjudication.
 
- 15 -

--------------------------------------------------------------------------------


 
15.2   Notices.  All notices, requests, demands and other communications
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
express, certified or registered mail, postage prepaid, addressed to the
following parties, their successors in interest or their permitted assignees at
the following address, or such addresses as the parties may designate by written
notice in this manner aforesaid.
 
Seller:
WEALTHMAKERS, LTD.
 
10409 Strathmore Drive
 
Santee, CA 92071
   
Buyer:
KENSINGTON LEASING, LTD.
 
1005 S. Center Street
 
Redlands, CA 92373
 
Attn: Angelique de Maison
   

 
15.3   Assignments.  This Agreement shall not be assignable by any Party without
the prior written consent of the other Parties.
 
15.4   Expenses.  Except as otherwise provided in this Agreement, each Party to
this Agreement shall bear his or its own costs and expenses incurred in
connection with this Agreement.  Notwithstanding anything in this Agreement to
the contrary, the Buyer shall be solely responsible for the payment of all costs
and expenses of the Audit.
 
15.5   Remedies.  Except as otherwise expressly provided herein, none of the
remedies set forth in this Agreement is intended to be exclusive, and each Party
shall have all other remedies now or hereafter existing at law, in equity, by
statute or otherwise.  The election of any one or more remedies shall not
constitute a waiver of the right to pursue other available remedies.
 
15.6   Arbitration of Disputes
 
(a)   Each Party is required to notify the other Party, in writing, of any
dispute, claim, or controversy arising out of this Agreement.  As to disputes
related to indemnification, the Parties will provide written notice in
accordance with this Agreement.  As to all other disputes, the Parties will
provide notice in the form of a written description of the basis for the dispute
and the remedy sought, delivered in accordance with this Agreement.  Other than
breaches or threatened breaches relating to the obligations set forth in Section
11 (Confidentiality) hereof, if, within thirty (30) days after delivery of the
notice, the Parties are unable to resolve the dispute, then any Party may submit
the dispute to binding arbitration.
 
(b)   Other than breaches or threatened breaches relating to the obligations set
forth in Section 12 (Confidentiality)  hereof, any dispute, claim, or
controversy arising out of this Agreement which cannot be resolved by the
Parties as set forth above, including but not limited to Claim for
indemnifications made pursuant to Section 13, will be determined by binding
arbitration conducted by one arbitrator and administered by Judicate West,
pursuant to the American Arbitration Association Commercial Arbitration Rules
then in effect except to the extent those rules conflict with any provision of
this Section.  If, within thirty (30) days after submission of any dispute to
arbitration, the Parties cannot mutually agree on one Judicate West arbitrator,
then the Parties will arrange for Judicate West to designate a single arbitrator
according to the process set forth in the American Arbitration Association
Commercial Arbitration Rules.
 
(c)   The arbitrator will set a limited time period and establish procedures
designed to reduce the cost and time for discovery while allowing the Parties an
opportunity, adequate in the sole judgment of the arbitrator, to discover
relevant information from the opposing Parties about the subject matter of the
dispute.  In an arbitration regarding a Claim for indemnification, the decision
of the arbitrator as to the validity and amount of any such Claim for
indemnification will be subject to the limitations set forth in this Agreement
and final, binding, and conclusive upon the Parties.  In an arbitration to
resolve any other dispute, claim, or controversy arising out of this Agreement,
the decision of the arbitrator will be final, binding, and conclusive upon the
Parties.
 
- 16 -

--------------------------------------------------------------------------------


 
(d)   The decision of the arbitrator will be written and will be supported by
written findings of fact and conclusions which will set forth the award,
judgment, decree or order awarded by the arbitrator.  As part of such award, the
prevailing Party (as determined by the arbitrator) will be awarded legal fees
and expenses incurred in conjunction with the dispute and the losing Party will
be required to pay the arbitrator’s fees and the administrative fee of Judicate
West.  All payments required by the decision of the arbitrator will be made
within thirty (30) days after the decision of the arbitrator is
rendered.  Judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction.
 
(e)   The rights and remedies of the Parties hereto will be cumulative (and not
alternative).  The Parties agree that, in the event of any breach or threatened
breach by any Party of any of the obligations set forth in Sections 11
(Confidentiality)  hereof for the benefit of any other Party, such other Party
will be entitled (in addition to any other remedy that may be available to it)
to (i) a decree or order of specific performance to enforce the observance and
performance of such covenant, obligation or other provision, and (ii) an
injunction restraining such breach or threatened breach in an arbitration
instituted pursuant to this Section 15.6.
 
15.7   Attorneys’ Fees.  Should any Party hereto retain counsel for the purpose
of enforcing, or, when there are reasonable facts to indicate a potential
material breach, preventing the breach of any provision hereof including the
institution of any action or proceeding, whether by arbitration, judicial or
quasi-judicial action or otherwise, to enforce any provision hereof or for
damages for any alleged breach of any provision hereof, or for a declaration of
such Party’s rights or obligations hereunder, then, if such matter is settled by
arbitration or judicial determination, the prevailing Party shall be entitled to
be reimbursed by the losing Party for all costs and expenses incurred thereby,
including reasonable attorneys’ fees for the services rendered to such
prevailing Party.
 
15.8   Entire Agreement.  This Agreement and the exhibits and other documents
specifically referred to herein or required to be delivered pursuant to the
terms of this Agreement represent the entire agreement of the Parties hereto
with respect to the subject matter hereof, and supersede all prior agreements,
understandings, discussions, negotiations and commitments of any kind.  This
Agreement may not be amended or supplement, nor may any rights hereunder be
waived, except in writing signed by each of the Parties affected thereby.  This
Agreement is solely for the benefit of the Parties hereto and, to the extent
provided herein, their respective estates, heirs, successors, Affiliates,
directors, officers, employees, agents and representatives, and no provision of
this Agreement shall be deemed to confer upon other third parties any remedy,
claim, liability, reimbursement, cause of action or other right.
 
15.9   Section Headings.  The section headings in this Agreement are
conveniences only, are not a part of this Agreement and shall not be used in
construing it.
 
15.10   Severability.  In the event that any provision or any part of this
Agreement is held to be illegal, invalid or unenforceable, such illegality,
invalidity or enforceability of any other provision or part of this Agreement.
 
15.11   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 




[Signatures appear on following page.]
 
- 17 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Asset Purchase Agreement
as of the date first above written.
 

 
Seller: WealthMakers, Ltd.
     
 
By:
/s/ Zirk Engelbrecht
 
 
By:    Zirk Engelbrecht
 
 
Its:     Chief Executive Officer and Chairman
       
Buyer:  KENSINGTON LEASING, LTD.
     
 
By:
/s/ Angelique de Maison
 
 
By:   Angelique de Maison
 
 
Its:   Chief Executive Officer and Chairman

 
- 18 -

--------------------------------------------------------------------------------


 
APPENDIX I
 
“Accounts Payable” shall mean trade payables incurred by Seller prior to the
Closing Date in the ordinary course of business (and not otherwise paid prior to
the Closing Date).
 
“Accounts Receivable” shall mean all accounts, notes and other receivables
accrued to Seller prior to the Closing Date.
 
“Acquired Intellectual Property” shall mean all Intellectual Property owned or
licensed by Seller, which shall include, without limitation, (i) all
Intellectual Property identified on Schedule 1.1(c); (ii) the name
“WealthMakers” and any derivations thereof; (iii) all trademarks, service marks,
trade dress, logos, trade names and Internet domain names together with all
goodwill associated therewith, including, without limitation, the use of all
translations, adaptations, derivations and combinations of the foregoing, of
Seller, including but not limited to any trademarks, service marks, trade dress
or logos associated with the “WealthMakers” brand; (iv) copyrights and
copyrightable works (including without limitation, web sites) and all
registrations, applications and renewals for any of the foregoing of Seller; and
(v) all telephone numbers and all facsimile numbers that Seller identifies or
advertises in the ordinary course of business to its customers or the general
public as those to be used for contacting Seller.
 
“Acquisition Proposal” shall have the meaning set forth in Section 7.8.
 
“Affiliate” with respect to any Person, shall mean (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the capital stock or
equity of such Person; (ii) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person, (iii)
each of such Person’s officers, directors, joint venturers and partners, (iv)
any trust or beneficiary of a trust of which such Person is the sole trustee, or
(v) any lineal descendants, ancestors, spouse or former spouses (as part of a
marital dissolution) of such Person (or any trust for the benefit of such
Person).  For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of their management or policies, whether through the ownership of
voting securities, by contract or otherwise.
 
“Agreement” shall have the meaning set forth in the introduction.
 
 “Assumed Contracts” shall have the meaning set forth in Section 1.1 (a).
 
“Assumed Obligations” shall have the meaning set forth in Section 1.6.
 
“Audit” shall mean the unqualified audit to be conducted by the Auditor on the
financial statements of the Buyer as reasonably required by Buyer in order to
satisfy Buyer’s reporting obligations with the SEC.
 
“Auditor” shall mean the independent public accountant selected by Seller (and
approved by the Buyer) to conduct the Audit.
 
“Bank Accounts” shall mean all of the bank deposits in the name or for the
benefit of Seller.
 
 “Bulk Sales Laws” shall have the meaning set forth in Section 13.3.
 
“Business Day” shall mean any day of the week other than a Saturday, Sunday, or
a legal holiday, or a bank holiday in the State of California.
 
“Buyer” shall have the meaning set forth in the introduction.
 
 “Charter Documents” shall mean (i) the articles or certificate of
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (ii) the partnership agreement and any statement of
partnership of a general partnership; (iii) the limited partnership agreement
and the certificate or articles of limited partnership of a limited partnership;
(iv) the operating agreement, limited liability company agreement and the
certificate or articles of organization or formation of a limited liability
company; (v) any charter or similar document adopted or filed in connection with
the creation, formation or organization of any other Person; and (vi) any
amendment to any of the foregoing.
 
- 19 -

--------------------------------------------------------------------------------


 
“Claim” shall have the meaning set forth in Section 13.6.
 
“Claim Notice” shall have the meaning set forth in Section 13.6.
 
“Closing” shall have the meaning set forth in Section 3.
 
“Closing Asset Schedule” shall have the meaning set forth in Section 8.10(c).
 
“Closing Date”  shall have the meaning set forth in Section 3.
 
“Closing Shares” shall have the meaning set forth in Section 2.1(b).
 
“Common Stock” shall mean for the Buyer the common stock, par value $0.001 per
share, of Kensington Leasing, Ltd. as it exists as of the Effective Date and all
securities and other property into which the Common Stock may be converted or
for which it may be exchanged after the Effective Date and for the Seller the
common stock, par value $0.001 per share of WealthMakers, Ltd. as it exists as
of the Effective Date and all securities and other property into which the
Common Stock may be converted or for which it may be exchanged after the
Effective Date.
 
“Confidential Information” shall mean any information which is not public
knowledge regarding Buyer, Seller, or any third party with whom any of the
Parties does business or from whom such Party receives information, including
but not limited to any business secret, trade secret, financial information,
proprietary software, internal procedure, business plan, marketing plan, pricing
strategy or policy, supplier list, or customer list.
 
“Consent” shall mean any approval, consent, ratification, waiver, Governmental
Authorization or other authorization.
 
“Contract” shall mean any agreement, contract, commitment, lease obligation,
promise, arrangement, understanding, or undertaking (whether written or oral and
whether express or implied) that is legally binding.
 
“Damages” shall have the meaning set forth in Section 13.1.
 
“Disclosing Party” shall have the meaning set forth in Section 11.1.
 
“Direct Claim” shall have the meaning set forth in Section 13.6.
 
 “Employee Benefit Plan” with respect to any Person shall mean any plan,
arrangement or Contract providing compensation or benefits to, for or on behalf
of employees and/or directors of such Person, including employment, deferred
compensation, retirement or severance Contracts; plans pursuant to which equity
securities of such Person or an Affiliate of such Person are issued, including
stock purchase, stock option, stock appreciation rights plans; bonus, severance
or incentive compensation plans or arrangements; supplemental unemployment
benefit, hospitalization or other medical, life or other insurance; and all
“employee benefit plans,” within the meaning of Section 3(3) of ERISA maintained
by, contributed to (or required to be contributed to), or sponsored by such
Person.
 
“Encumbrance” shall mean any liens, security interests, pledges, charges,
mortgages, conditional sales agreements, title retention agreements and other
encumbrances.
 
 “Equity Interest” shall mean (i) with respect to a corporation, any and all
shares of capital stock and Stock Equivalents, (ii) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, interests or other partnership/limited liability company interests and
any Stock Equivalents and (iii) any other equity ownership or participation in a
Person.
 
- 20 -

--------------------------------------------------------------------------------


 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value of the Common Stock” on any date shall be the average of the
closing or last reported sales prices of the Common Stock on the 10 trading day
period ending on such date (or if closing or last reported prices are not
reported on a particular date, the average of the closing bid and asked prices
on such date), in case as reported on a recognized reporting service (such as
Yahoo Finance); provided, however, that if the Common Stock is restricted or is
not listed on a national securities exchange or authorized for quotation of the
OTC Bulletin Board or Pink Sheets, the fair market value shall be the amount
determined in good faith by the Board of Directors of Kensington.
 
“GAAP” shall mean United States generally accepted accounting principles.
 
“Governmental Authorization” shall mean any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body” shall mean any: (a) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.
 
“Hazardous Substance” shall mean any toxic or hazardous substances, materials or
wastes, any petroleum or oil or any pollutant.
 
“Indebtedness” shall mean, as applied to any Person, all indebtedness of such
Person to any other Person for borrowed money, whether current or funded, or
secured or unsecured and all such Indebtedness of any other Person which is
directly or indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured against loss.  Indebtedness shall not include
trade payables or other indebtedness (except for borrowings) incurred in the
ordinary course of business consistent with past practice.
 
“Indemnified Party” shall have the meaning set forth in Section 13.6.
 
“Indemnifying Party” shall have the meaning set forth in Section 13.6.
 
“Injured Party” shall have the meaning set forth in Section 11.3.
 
“Intellectual Property” shall mean each of the following:  (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice) and any reissue, continuation,
continuation-in-part, revision, extension or reexamination thereof
(collectively, “Patents”); (ii) trademarks, service marks, trade dress, logos,
trade names, and Internet domain names together with all goodwill associated
therewith, and the use of all translations, adaptations, derivations and
combinations of any and all the foregoing (collectively, “Marks”); (iii)
copyrights and copyrightable works (including, without limitation, web sites)
and all registrations, applications and renewals for any of the foregoing
(collectively, “Copyrights”); (iv) information not generally known to the public
or that would constitute a trade secret under the Uniform Trade Secrets Act, and
confidential information (including, without limitation, know-how, research and
development information, designs, plans, proposals, technical data, financial,
business and marketing plans, sales and promotional literature, and customer and
supplier lists and related information) (collectively, “Trade Secrets”); (v)
other intellectual property rights; (vi) all copies and tangible embodiments of
the foregoing (in whatever form or medium), along with all income, royalties,
damages and payments due or payable after the Closing including, without
limitation, damages and payments for past or future infringements or
misappropriations thereof; (vii) the right to sue and recover for past
infringements or misappropriations thereof; (viii) any defenses related to any
of the above; and (ix) any and all corresponding rights that, now or hereafter,
may be secured throughout the world.
 
- 21 -

--------------------------------------------------------------------------------


 
“Inventory” shall mean all inventory, consisting principally of prepaid gift
cards, held by Seller for sale as of the Closing, but excluding obsolete,
discontinued, damaged and returned goods.
 
“Knowledge” shall mean and an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter.  A Person (other than an individual) will be deemed to
have “Knowledge” of a particular fact or other matter if any individual who is
serving as a director, executive officer, partner, executor, trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
 
“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due.
 
“Material Adverse Effect” means, when used in connection with Seller, any change
or effect that is materially adverse to the Acquired Assets, the Seller Business
or Seller’s operations, assets, financial condition or prospects, taken as a
whole.
 
“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator.
 
“Party” shall mean a party to this Agreement.
 
“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.
 
 “Proceeding” shall mean any action, arbitration, audit, claim, demand, hearing,
investigation, inquiry, litigation, suit or appeal (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.
 
“Purchase Price” shall have the meaning set forth in Section 2.1.
 
“Receiving Party” shall have the meaning set forth in Section 11.1.
 
 “SEC” shall mean the Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Seller Disclosure Schedule” shall mean a schedule delivered by Seller to Buyer
concurrently with or prior to Seller’s execution and delivery of this Agreement,
which schedule sets forth exceptions to, or contains the schedules specifically
referenced in, the representations and warranties in Section 4 of this
Agreement.
 
“Seller Financial Statements” shall mean the unaudited financial statements of
Seller for the fiscal year ended December 31, 2009 and the eight-month period
ended August 31, 2010, included in the Seller Disclosure Schedule.
 
“Seller Indemnified Parties” shall have the meaning set forth in Section 13.1.
 
“Seller Business” shall have the meaning set forth in the recitals.
 
“Seller’s Shareholders” shall mean the shareholders of the Seller’s 15,354,000
shares of Common Stock outstanding.
 
- 22 -

--------------------------------------------------------------------------------


 
“Shares” shall mean the Closing Shares and the Earn-Out Shares.
 
 “Software” means each of the following: computer programs, known by any name,
whether in use or under development, including all versions thereof, and all
related documentation, training manuals and materials, user manuals, technical
and support documentation, source code and object code, tools, program files,
data files, computer related data, field and data definitions and relationships,
data definition specifications, data models, program and system logic,
interfaces, program modules, routines, sub-routines, algorithms, program
architecture, design concepts, development tools, maintenance tools, system
designs, program structure, sequence and organizations, screen displays and
report layouts, and all other material related to the said computer programs.
 
“Stock Equivalents” of any Person shall mean options, warrants, calls, rights,
commitments, convertible securities and other securities pursuant to which the
holder, directly or indirectly, has the right to acquire (with or without
additional consideration) capital stock or equity interests of such Person.
 
 “Tax” or “Taxes” shall mean:  (a) any income, corporation, gross receipts,
business, profits, gains, capital stock, capital duty, withholding, social
security, unemployment, disability, property, wealth, welfare, stamp, excise,
occupation, sales, use, value added, payroll, premium, property, or windfall
profits tax, estimated, ad valorem or excise tax, alternative or add-on minimum
tax or other similar tax (including, without limitation, any fee, assessment or
other charge in the nature of or in lieu of any tax) imposed by any Governmental
Body; and (b) any Liability for the payment of any amount of the type described
in clause (a) as a result of Seller being a successor to or transferee of any
other corporation at any time on or prior to the Closing Date, and any interest,
penalties, additions to tax (whether imposed by law, contractual agreement or
otherwise) and any Liability in respect of any tax as a result of being a member
of any affiliated, consolidated, combined, unitary or similar group.
 
“Tax Return” or “Tax Returns” shall mean any or all returns, declarations,
reports, statements and other documents required to be filed in respect of
Taxes, and any claims for refunds of Taxes, including any amendments or
supplements to any of the foregoing.
 
“Third-Party Claim” shall have the meaning set forth in Section 13.6.
 
“Transfer” shall mean sell, assign, transfer, pledge, license, grant a security
interest in, or otherwise dispose of, with or without consideration, and
“Transferred” shall have a correlative meaning.
 
- 23 -

--------------------------------------------------------------------------------

